                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

ROBERT W. JOHNSON,                           )
                                             )
                        Plaintiff,           )
                                             )
                   v.                        )   No. 1:19-cv-04754-JPH-MJD
                                             )
ADESA et al,                                 )
                                             )
                        Defendant.           )

                        ORDER DISMISSING COMPLAINT

      Robert Johnson has filed this action against more than 100 defendants

alleging that three vehicles he purchased were defective and caused him

permanent injuries, disabilities, and near-death experiences. Dkt. 1. Because

Mr. Johnson has not shown that this court has jurisdiction over this case, his

complaint must be dismissed.

                                        I.

      Federal courts are courts of limited jurisdiction. In order to hear and

rule on the merits of a case, a federal court must have subject-matter

jurisdiction over the issues. Bender v. Williamsport Area Sch. Dist., 475 U.S.

534, 541 (1986). The plaintiff bears the burden of establishing subject-matter

jurisdiction. Craig v. Ontario Corp., 543 F.3d 872, 876 (7th Cir. 2008). And if

the Court determines at any time that it lacks subject-matter jurisdiction, it

must dismiss the case. Fed. R. Civ. P. 12(h)(3); see Evergreen Square of

Cudahy v. Wis. Hous. & Econ. Dev. Auth., 776 F.3d 463, 465 (7th Cir. 2015)




                                        1
(“[F]ederal courts are obligated to inquire into the existence of jurisdiction sua

sponte.”).

      The Court does not appear to have jurisdiction over this case. The

Supreme Court has explained the two basic ways to establish subject-matter

jurisdiction:

            The basic statutory grants of federal-court subject-matter
            jurisdiction are contained in 28 U.S.C. §§ 1331 and 1332.
            Section 1331 provides for federal-question jurisdiction, §
            1332 for diversity of citizenship jurisdiction. A plaintiff
            properly invokes § 1331 jurisdiction when she pleads a
            colorable claim arising under the Constitution or laws of
            the United States. She invokes § 1332 jurisdiction when
            she presents a claim between parties of diverse
            citizenship that exceeds the required jurisdictional
            amount, currently $75,000.

Arbaugh v. Y&H Corp., 546 U.S. 500, 513 (2006) (citations and quotation

omitted).

      Mr. Johnson’s complaint alleges federal-question jurisdiction, but it does

not identify any federal claim. Dkt. 1. Mr. Johnson appears to pursue

product-liability and personal-injury theories, but those theories generally give

rise to state—not federal—claims. See, e.g., Karahodzic v. JBS Carriers, Inc.,

881 F.3d 1009, 1015–16 (7th Cir. 2018); In re Bridgestone/Firestone, Inc., 288

F.3d 1012, 1016–17 (7th Cir. 2002).

      Nor has Mr. Johnson alleged or established diversity jurisdiction. He has

not included his state of citizenship or the citizenship of any of the more than

100 defendants. Dkt. 1. Without that information, the Court cannot find

diversity jurisdiction. See Evergreen Square of Cudahy, 776 F.3d at 465.



                                          2
      Mr. Johnson’s complaint therefore must be dismissed for lack of

jurisdiction.

                                           II.

      Mr. Johnson’s complaint also does not explain where his injuries

occurred or why venue is proper in the Southern District of Indiana. See 28

U.S.C. § 1391 (identifying proper venue in federal district courts). Nor does it

connect its factual allegations to each named defendant. See Burger v. County

of Macon, 942 F.3d 372, 374 (7th Cir. 2019) (“[T]he complaint must allege

factual content that allows the court to draw a reasonable inference that the

defendant is liable for the alleged misconduct.”).

      Mr. Johnson shall have through January 10, 2020 to file an amended

complaint that addresses the issues identified in this order and sets forth a

basis for this Court’s subject-matter jurisdiction. In doing so, he must clearly

show (1) the federal law giving rise to his claims, (2) that the parties are of

diverse citizenship, or (3) another basis for the Court’s jurisdiction. If Mr.

Johnson does not respond, the Court will dismiss this case without prejudice

for lack of subject-matter jurisdiction.

SO ORDERED.

Date: 12/9/2019




                                           3
Distribution:

ROBERT W. JOHNSON
3345 FISH AVE.
APT. 1
BRONX, NY 10469




                    4
